 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11

12
     CHARLES WEIRETER,                    ) Case No.: 2:19-cv-08009-FMO-FFM
                                          )
13        Plaintiff,                      ) [PROPOSED] STIPULATED
14                                        ) PROTECTIVE ORDER
          vs.                             )
15                                        )
16   SOCIETE AIR FRANCE dba AIR           )
     FRANCE, a French Corporation, and    )
17   DOES 1 through 50,                   )
18                                        )
          Defendants.                     )
19                                        )
20                                        )
                                          )
21                                        )
22                                        )
                                          )
23                                        )
24                                        )

25

26

27

                                         -1-
 1                       STIPULATED PROTECTIVE ORDER
 2         IT IS HEREBY STIPULATED AND AGREED by and between the parties
 3   hereto, Plaintiff and Defendant Air France by their undersigned counsel, that the
 4   following procedures shall govern the production and exchange of all Confidential
 5   documents, testimony, interrogatories and other information produced, given or
 6   exchanged in the course of the above-entitled action (the "Action"). Nothing in this
 7   Protective Order shall be deemed to waive any right a person otherwise might have
 8   to obtain information, to oppose production of documents or information on any
 9   ground, or to object to the introduction of evidence on any ground. For the purposes
10   of the Protective Order,
11                (a)   The term "document" includes, without limitation, (i)
12         interrogatory answers, (ii) requests to admit and responses thereto, (iii)
13         documents produced by any party or non-party in the Action, (iv) deposition
14         transcripts and exhibits, (v) any portion of any papers, including Court papers,
15         that quote from or summarize any of the foregoing, and (vi) audio recordings.
16         Without limitation, the term "document(s)" includes all originals (or copies if
17         the original is unavailable), non-identical copies, drafts and revisions.
18                (b)   The term "person" means any party, individual, or entity.
19         1.     Any person subject to discovery in the Action ("Producing Party") may,
20   in good faith, designate non-public business, financial, trade secret, or proprietary
21   information, or confidential research, development, personal or commercial and
22   personal information as "Confidential" (by stamping the relevant pages or otherwise)
23   thus rendering that document subject to protection. Documents designated as
24   "Confidential," the information contained therein, and any notes or other documents
25   quoting from or summarizing such materials are hereinafter referred to as
26   "Confidential Information."
27   ///

                                             -2-
 1         2.     A Producing Party shall designate for confidential treatment only
 2   documents, items or information which the Producing Party believes in good faith
 3   contain material constituting any non-public business, financial, trade secret, or
 4   proprietary information, or confidential research, development, personal or
 5   commercial and personal information.
 6         3.     If a Producing Party inadvertently produces any confidential materials
 7   without the appropriate designation, the Producing Party may furnish a substitute
 8   copy properly designated along with written notice to all parties that such
 9   information is deemed Confidential Information. Any receiving party must replace
10   the undesignated original and any and all copies (either in its possession or
11   previously sent to any third parties) with the substitute copy and return the original
12   and any such copies to the Producing Party within fourteen (14) days of receipt of
13   the substitute copy.
14         4.     If any non-party produces discovery materials and does not designate
15   them "Confidential," any party may seek to have such materials so designated if it
16   in good faith believes such designation is necessary, either by requesting that the
17   non-party producing the materials designate such materials "Confidential" or by
18   requesting that the opposing party or parties agree to such designation, or by seeking
19   an order of the Court designating such material "Confidential" if no agreement can
20   be reached. No penalty or duty shall be imposed upon a receiving party who has
21   disclosed a document that is subsequently designated by the Producing Party as
22   "Confidential" if the disclosure predates the "Confidential" designation. However,
23   the Producing Party will make reasonable efforts to ensure the return of documents
24   it disclosed prior to such designation being made.
25         5.     Nothing in Paragraph 4, above, or elsewhere in this Protective Order,
26   shall be construed as precluding the right of any party to seek relief from the Court
27   precluding the disclosure of materials received from third parties or requiring that

                                             -3-
 1   such materials be designated "Confidential" prior to their production. Subject to the
 2   express provisions of this Paragraph and Paragraph 3 and 4, supra, nothing herein
 3   shall impose any restrictions on the use or disclosure by a party or witness of
 4   documents or information obtained through discovery proceedings between the
 5   parties in this action which have also been obtained lawfully by a party or witness
 6   from an independent source.
 7            6.   If any party objects to the designation of any document as
 8   "Confidential" the party shall state the objection in writing to counsel for the party
 9   or non-party making the designation. The party or non-party designating the
10   material as Confidential shall then provide a written explanation as to why the
11   material is believed to be Confidential within five (5) business days of receipt of any
12   such objection. If the parties are unable to resolve the objection, any party may
13   move the Court at any time consistent with the Court’s scheduling order to do so.
14   Any such motion must comply with the requirements of Local Rule 37, including
15   the requirements relating to the joint stipulation. The materials so designated shall
16   remain Confidential pending resolution of the objection. The party or non-party who
17   designated the discovery material as Confidential Information shall have the burden
18   of establishing confidentiality.
19            7.   This Protective Order may only be modified in writing, signed by
20   counsel for all parties, and approved by the Court or as otherwise ordered by the
21   Court.
22            8.   The attorneys of record are responsible for employing reasonable
23   measures to control, consistent with this Protective Order, duplication of, access to,
24   and distribution of copies of Confidential Information.
25            9.   Confidential Information shall be used by the receiving party solely for
26   the purposes of investigating, preparing for and/or conducting litigation in the Action
27   ///

                                              -4-
 1   and any resulting appellate proceedings and in a manner consistent with this
 2   Protective Order.
 3         10.     The inadvertent production of privileged information, whether
 4   designated "Confidential" or bearing no designation shall not constitute a waiver of
 5   any applicable privilege. Any party or non-party receiving produced privileged
 6   material must return such material to the Producing Party immediately upon request.
 7   Nothing in this paragraph, however, shall be construed as preventing the party to
 8   which assertedly privileged information was produced from seeking to reobtain such
 9   information by arguing that it is not privileged.
10         11.     The inadvertent production of materials containing sensitive
11   information shall be returned immediately upon request by Defendant or by any
12   governmental agency.
13         12.     All materials designated as "Confidential" shall not be disclosed
14   directly or indirectly by the person or entities receiving such materials to persons
15   other than:
16                 (a)   subject to the provisions of paragraph 20, the Court, persons
17         employed by the Court, the jury, or stenographers transcribing the testimony
18         or argument at a hearing, trial, or deposition in the Action or any appeal
19         therefrom;
20                 (b)   the parties to the Action or their authorized agent/representative,
21         or any officer, director or employee of the parties to this Action or of the
22         parties' authorized agent/representative, to the extent necessary for the
23         prosecution or defense of this Action;
24                 (c)   counsel to the parties in the Action (including in-house counsel
25         of the parties or their agents/representatives), or such counsel's clerical,
26         paralegal and secretarial staff;
27   ///

                                              -5-
 1                (d)   any subsequently joined party or officer, director or employee of
 2         any subsequently joined party, provided that such subsequently joining party
 3         signs an undertaking in the form attached hereto as Exhibit A agreeing to be
 4         bound by the Protective Order;
 5                (e)   any person reflected as an author, addressee, or recipient of the
 6         materials being disclosed or any person who received the materials in the
 7         ordinary course of business;
 8                (f)   any non-party trial witness or non-party deposition witness,
 9         provided that such witness signs an undertaking in the form attached hereto
10         as Exhibit A agreeing to be bound by the Protective Order; and
11                (g)   experts consulted by counsel in connection with these
12         proceedings to allow such experts to prepare a written opinion, to prepare to
13         testify, or to assist counsel in the prosecution or defense of the Action. Any
14         expert who receives material designated as "Confidential" must sign an
15         undertaking in the form of Exhibit A attached hereto, to be bound by the terms
16         and conditions of this Protective Order.
17         13.    If any party desires to provide Confidential Information or materials to
18   any person(s) not set forth in Paragraphs 12 above, and if the parties cannot resolve
19   the matter consensually, the party requesting disclosure shall make an appropriate
20   application to the Court. Any third party not included in Paragraph 12 above must
21   review and sign Exhibit A attached hereto before any material designated as
22   "Confidential" is made available to that person.
23         14.    Nothing herein shall prevent any party from seeking relief from the
24   Court for an order modifying the terms and/or provisions of this Protective Order.
25         15.    If a party (other than the designating party) is served with a subpoena
26   or a court order issued in other litigation that compels disclosure of any information
27   or items designated in this Action as “Confidential,” that party must:

                                             -6-
 1                (a) promptly notify in writing the designating party. Such notification
 2         shall include a copy of the subpoena or court order;
 3                (b) promptly notify in writing the party who caused the subpoena or
 4          order to issue in the other litigation that some or all of the material covered
 5          by the subpoena or order is subject to this Protective Order. Such notification
 6          shall include a copy of this Stipulated Protective Order; and
 7                (c) cooperate with respect to all reasonable procedures sought to be
 8          pursued by the designating party whose Confidential Information may be
 9          affected.
10          If the designating party timely seeks a protective order, the party served with
11   the subpoena or court order shall not produce any information designated in this
12   action as “Confidential” before a determination by the court from which the
13   subpoena or order issued, unless the party has obtained the designating party’s
14   permission. The designating party shall bear the burden and expense of seeking
15   protection in that court of its Confidential Information and nothing in these
16   provisions should be construed as authorizing or encouraging any party in this
17   Action to disobey a lawful directive from another court.
18         16.    Any use of Confidential Information at trial (or any other public
19   hearing) shall be governed by the orders of the judicial officer presiding over the
20   hearing. This Order does not govern the use of Confidential Information at trial (or
21   any other public hearing).     Counsel shall confer on such procedures as are
22   appropriate to protect the confidentiality of information used in the course of any
23   court proceedings before requesting any order regarding such procedures from the
24   presiding judicial officer.
25         17.    Any party who intends to file under seal papers containing documents
26   or information designated by an opposing party as "Confidential" or derived from
27   documents or information designated by an opposing party as "Confidential" must

                                             -7-
 1   comply with any rules, including Local Rule 79-5, governing the filing of papers
 2   under seal. Nothing in this Protective Order shall be construed to prohibit a party
 3   from objecting to the sealing of such documents, information, or material at the time
 4   of the filing or anytime thereafter.
 5         18.      Nothing herein shall be construed to affect in any way the admissibility
 6   of any document, testimony or other evidence at the trial in the Action. Nothing
 7   herein shall be construed to limit in any way any party's use of its own Confidential
 8   Information, or a party's subsequent waiver of its own prior designation with respect
 9   to its own Confidential Information.
10         19.      Information disclosed at the deposition of a party, including a corporate
11   officer, director, employee, or agent of a party, or of an independent expert retained
12   by a party or its counsel for purposes of the Action, or of a non-party, may be
13   designated on the record as "Confidential". Transcripts of testimony so designated
14   during the deposition may, at the option of any party, be appropriately marked and
15   bound separately.
16         20.      The terms of this Protective Order shall be binding upon all current and
17   future parties to this proceeding and their counsel. Any third party producing
18   documents in this litigation may avail themselves of the confidential treatment
19   provided for in this Protective Order for their documents or information by following
20   the procedures provided herein. Any party requesting the production of documents
21   from any third party shall make this Protective Order available to such party prior to
22   the production of any documents.
23         21.      Neither the termination of the Action nor the termination of
24   employment of any person who has had access to any Confidential Information shall
25   relieve such person from the obligation of maintaining the confidentiality of such
26   information.
27   ///

                                               -8-
 1         22.   Within sixty (60) days after termination of the Action or any appeal
 2   therefrom, counsel shall return all Confidential Information and copies (including
 3   excerpts and summaries thereof) to counsel for the producing party or non-party, or
 4   in lieu thereof, certify in writing that such Confidential Information has been
 5   destroyed. The Court shall retain jurisdiction for all purposes in connection with
 6   this paragraph.
 7

 8
           IT IS SO ORDERED
 9

10
         Dated: February 5, 2020___         /S/ Frederick F. Mumm
11                                             FREDERICK F. MUMM
12                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                            -9-
 1                                           EXHIBIT A
 2                    CONFIDENTIALITY ACKNOWLEDGMENT
 3         I, ________________, hereby acknowledge that: (i) I have read the foregoing
 4   Protective Order, dated January ____, 2020 (the "Protective Order"), which I am
 5   informed has been executed by the attorneys for the parties in the action presently
 6   pending in the United States District Court for the Central District of California,
 7   entitled Charles Weireter v. Air France, et al., Case No. 2:19-cv-08009-FOM-FFM
 8   (the "Action"); (ii) I understand the terms of the Protective Order; (iii) I agree, upon
 9   the potential penalty of contempt and other civil remedies under the laws of the
10   United States, to be bound by the terms of the Protective Order and will not reveal
11   Confidential Information to anyone, except as allowed by the Protective Order; (iv)
12   I understand that all Confidential Information and copies thereof shall be maintained
13   in a secure manner and shall be returned no later than sixty (60) days after the
14   termination of this action or any appeal therefrom to the counsel for the party or
15   other person who provided such Confidential Information to me; and (v) I submit
16   my person to the jurisdiction of the United States District Court for the Central
17   District of California, for the limited purpose of securing compliance with the terms
18   and conditions of the Protective Order.
19

20   DATED: ______________________              _______________________________
21                                               (Signature)
22

23   NAME: ______________________________
24

25   BUSINESS ADDRESS:
26   __________________________________________________
27

                                               - 10 -
